PER CURIAM.
Thomas Lattie McLamb appeals the district court’s order and order on reconsideration denying his Bivens * claim. We have reviewed the record and find no reversible error. Accordingly, we grant leave to proceed in forma pauperis and affirm on the reasoning of the district court. See McLamb v. Dalius, No. CA-03-662-5-BO (E.D.N.C. Sept. 8 & Oct. 7, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


 Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971).